
	
		II
		112th CONGRESS
		1st Session
		S. 1042
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a Medicare payment option for patients and physicians or
		  practitioners to freely contract, without penalty, for Medicare fee-for-service
		  items and services, while allowing Medicare beneficiaries to use their Medicare
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Empowerment
			 Act.
		2.Guaranteeing
			 freedom of choice and contracting for patients
			(a)In
			 generalSection 1802 of the
			 Social Security Act (42 U.S.C. 1395a) is amended to read as follows:
				
					1802.Freedom of choice and contracting by patient
		  guaranteed(a)Basic freedom of
				choiceAny individual
				entitled to insurance benefits under this title may obtain health services from
				any institution, agency, or person qualified to participate under this title if
				such institution, agency, or person undertakes to provide that individual such
				services.
						(b)Freedom To
				contract by Medicare beneficiaries
							(1)In
				generalSubject to the provisions of this subsection, nothing in
				this title shall prohibit a Medicare beneficiary from entering into a contract
				with a participating or non-participating physician or practitioner for any
				item or service covered under this title.
							(2)Submission of
				claimsAny Medicare beneficiary that enters into a contract under
				this section shall be permitted to submit a claim for payment under this title,
				and such payment shall be made in the amount that would otherwise apply under
				this title if such claim had been filed by a participating physician or
				practitioner (as defined in section 1842(i)(2)) in the payment area where the
				physician or practitioner covered by the contract resides. Payment made under
				this title for any item or service provided under the contract shall not render
				the physician a participating or non-participating physician, and as such,
				requirements of this title that may otherwise apply to a participating or
				non-participating physician would not apply with respect to any items or
				services furnished under the contract.
							(3)Beneficiary
				protections
								(A)In
				generalParagraph (1) shall not apply to any contract
				unless—
									(i)the contract is in
				writing, is signed by the Medicare beneficiary and the physician or
				practitioner, and establishes all terms of the contract (including specific
				payment for physicians’ services covered by the contract) before any item or
				service is provided pursuant to the contract, and the beneficiary shall be held
				harmless for any subsequent payment charged for a service in excess of the
				amount established under the contract during the period the contract is in
				effect;
									(ii)the contract
				contains the items described in subparagraph (B); and
									(iii)the contract is
				not entered into at a time when the Medicare beneficiary is facing an emergency
				medical condition or urgent health care situation.
									(B)Items required
				to be included in contractAny contract to provide items and
				services to which paragraph (1) applies shall clearly indicate to the Medicare
				beneficiary that by signing such contract the beneficiary—
									(i)agrees to be
				responsible for payment to such physician or practitioner for such items or
				services under the terms of and amounts established under the contract;
									(ii)agrees to be
				responsible for submitting claims under this title to the Secretary, and to any
				other supplemental insurance plan that may provide supplemental insurance, for
				such items or services furnished under the contract if such items or services
				are covered by this title, unless otherwise provided in the contract under
				subparagraph (C)(i); and
									(iii)acknowledges
				that no limits or other payment incentives that may otherwise apply under this
				title (such as the limits under subsection (g) of section 1848 or incentives
				under subsection (a)(5), (m), (q), and (p) of such section) shall apply to
				amounts that may be charged, or paid to a beneficiary for, such items or
				services.
									Such
				contract shall also clearly indicate whether the physician or practitioner is
				excluded from participation under the Medicare program under section
				1128.(C)Beneficiary
				elections under the contractAny Medicare beneficiary that enters
				into a contract under this section may elect to negotiate, as a term of the
				contract, a provision under which—
									(i)the physician or
				practitioner shall file claims on behalf of the beneficiary with the Secretary
				and any supplemental insurance plan for items or services furnished under the
				contract if such items or services are covered under this title or under the
				plan; and
									(ii)the beneficiary
				assigns payment to the physician for any claims filed by, or on behalf of, the
				beneficiary with the Secretary and any supplemental insurance plan for items or
				services furnished under the contract.
									(D)Exclusion of
				dual eligible individualsParagraph (1) shall not apply to any
				contract if a beneficiary who is eligible for medical assistance under title
				XIX is a party to the contract.
								(4)Limitation on
				actual charge and claim submission requirement not
				applicableSection 1848(g) shall not apply with respect to any
				item or service provided to a Medicare beneficiary under a contract described
				in paragraph (1).
							(5)ConstructionNothing
				in this section shall be construed to prohibit any physician or practitioner
				from maintaining an election and acting as a participating or non-participating
				physician or practitioner with respect to any patient not covered under a
				contract established under this section.
							(6)DefinitionsIn
				this subsection:
								(A)Medicare
				beneficiaryThe term Medicare beneficiary means an
				individual who is entitled to benefits under part A or enrolled under part
				B.
								(B)PhysicianThe
				term physician has the meaning given such term by paragraphs (1),
				(2), (3), and (4) of section 1861(r).
								(C)PractitionerThe
				term practitioner means a practitioner described in section
				1842(b)(18)(C).
								(D)Emergency
				medical conditionThe term emergency medical
				condition means a medical condition manifesting itself by acute symptoms
				of sufficient severity (including severe pain) such that a prudent layperson,
				with an average knowledge of health and medicine, could reasonably expect the
				absence of immediate medical attention to result in—
									(i)serious jeopardy
				to the health of the individual or, in the case of a pregnant woman, the health
				of the woman or her unborn child;
									(ii)serious
				impairment to bodily functions; or
									(iii)serious
				dysfunction of any bodily organ or part.
									(E)Urgent health
				care situationThe term urgent health care situation
				means services furnished to an individual who requires services to be furnished
				within 12 hours in order to avoid the likely onset of an emergency medical
				condition.
								.
			3.Preemption of
			 State laws limiting charges for physician and practitioner services
			(a)In
			 generalNo State may impose a
			 limit on the amount of charges for services, furnished by a physician or
			 practitioner, for which payment is made under section 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4), and any such limit is hereby
			 preempted.
			(b)StateIn
			 this section, the term State includes the District of Columbia,
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
			
